Citation Nr: 1722516	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is of record. 


FINDINGS OF FACT

The weight of the competent evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD and anxiety disorder due to various in-service stressors.  Specifically, the Veteran contends that his currently diagnosed PTSD was triggered when he discovered a fellow serviceman who committed suicide in a small-arms room while he was serving in South Korea.  The Veteran recalls discovering the serviceman in the arms room and having to subsequently clean the blood after the person's body was removed from the room.  The Veteran claims that since that time, he has not been the same person, suffering from symptoms of PTSD to include anxiety and irritability.   

The Board notes that, generally, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association. 38 C.F.R. § § 3.304 (f), 4.125 (a) (2016).  Here, the Board finds, in resolving all reasonable doubt in favor of the Veteran, that all three elements have been fulfilled by the evidence of record. 

With regard to the first two elements, at an April 2011 VA psychiatric examination, the VA examiner noted an Axis I diagnosis of PTSD.  The report noted the Veteran reporting his in-service stressor with the fellow serviceman who shot himself in the head while on duty in the arms room.  The examination report noted the Veteran's recollection of discovering the serviceman in the morning after having to pry the locked door open to the arms room, and subsequently having to clean up the blood from the incident.  The Veteran noted that since that time he has had trouble with flashbacks, difficulty sleeping, startle response, nightmares, and irritation.  The examiner ultimately noted that the Veteran fulfilled the criteria under the DSM-IV guidelines and had PTSD as a result of the described stressor during service.   

A review of the evidence of record does not show that the Veteran's claimed stressor has been verified by any established record repositories.  Generally, a Veteran's lay testimony, alone may be sufficient to establish a stressor for PTSD only in conditions were the Veteran was in combat.  38 U.S.C.A. § 1154 (b) (West 2015); 38 C.F.R. § 3.304 (d) (2015).  However, if a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to a fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Here, the Veteran is not, and has not claimed to be a combat Veteran.  Therefore, the Veteran's lay contentions alone are insufficient to establish an in-service stressor for the purposes of establishing entitlement to service connection.  Instead, the stated stressor must be corroborated by some other credible supporting evidence.  

A review of the evidence of record shows both positive and negative evidence with regards to the Veteran's stressor.  Initially, as the Veteran could not remember the name of the fellow serviceman he called "Shorty."  Inquiries into record depositories were inconclusive, as noted in the RO's May 2009 official finding that no information regarding the incident the Veteran describe could be verified by official service records.  Later in the development of the claim, the Veteran voluntarily submitted additional evidence in the form of a newsletter or newspaper from February 1970 which, among other things, noted the suicide death of a named Corporal.  At the time of submitting the article the Veteran noted that may have been the person he described in the incident.  However, further review of the article noted that the serviceman's wife claimed that the corporal committed suicide in their home, and not in an arms room, as had been asserted by the Veteran.  In the development of the claim, the Veteran subsequently noted that the victim could have been platoon sergeant J. S., as they used to call him "Shorty" or "Little John."  However, further inquiries to the United States Army Casualty Information Center and the United States Crime Records Center found no confirmation of the incident or the circumstances of that serviceman's death.

The Board notes that while the Veteran's stressor could not be verified through official records repositories, that does not preclude establishing or verifying a stressor for service connection purposes.  Specifically, the Board notes that only credible evidence to support the asserted stressor is necessary, with no contradicting evidence from service department records.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Doran v. Brown, 6 Vet. App. 283 (1994).  Here, the Board finds that the service records do not contradict the Veteran's contention, and are considered inconclusive.  The Board notes that the Veteran has been consistent throughout the claim with regards to the specifics of his stressor, to include describing details of the incident in writing and in testimony.  These details of the incident were corroborated by another fellow serviceman in an October 2011 letter in support of the claim.  The fellow serviceman noted he was assigned to the same group as the Veteran stationed at Camp Exelon in Wee Jing Bo, South Korea, with the Veteran.  That serviceman further recounted the events of the alleged stressor, to include the fact that the serviceman locked himself in the arms room, and that they had to pry the door open to recover the body and clean the blood.  The Board finds that corroborating evidence to be probative and credible in establishing the Veteran's stressor.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely the incident where a serviceman committed suicide, and that those events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD.  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


